

Exhibit 10(a)


FOURTH AMENDMENT TO THE TAUBMAN REALTY GROUP
LIMITED PARTNERSHIP 1992 INCENTIVE OPTION PLAN


(As Amended and Restated Effective as of September 30, 1997)




WHEREAS, THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP, a Delaware limited
partnership (including any successor thereto “TRG” or the “Partnership”)
maintains The Taubman Realty Group Limited Partnership 1992 Incentive Option
Plan (as Amended and Restated Effective as of September 30, 1997) (the “Plan”);
and


WHEREAS, pursuant to Section 8.1 of the Plan, the Compensation Committee (“the
“Compensation Committee”) of the Board of Directors of Taubman Centers, Inc.
(the “Company”) has the authority to amend the Plan;


WHEREAS, the Compensation Committee has granted Incentive Options having an
exercise price equal to the closing trading price of the Company’s common stock
(as reported by the New York Stock Exchange) on the date approved by the
Compensation Committee to be the date of grant (which date was not earlier than
the date the Compensation Committee approved such grants), effectively amending
the Plan; and


WHEREAS, the Compensation Committee desires to formally amend the Plan to
evidence the foregoing.


NOW, THEREFORE, the Plan is hereby amended as follows:


1. Section 2.11 of the Plan is amended in its entirety by substituting the
following:


“2.11 “Date of Grant” means, with respect to an Incentive Option, the Business
Day approved by the Compensation Committee to be the date of grant of such
Incentive Option pursuant to the Plan, provided that such date shall not be
earlier than the date the Compensation Committee approved such grant.”


2. Except as expressly set forth herein, the terms and provisions of the Plan
shall continue unmodified and are hereby confirmed and ratified.


3. This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.


4. This Amendment shall be governed by and construed in accordance with the laws
of the State of Michigan.


IN WITNESS WHEREOF, this Amendment is effective as of March 6, 2007.


TAUBMAN REALTY GROUP,
a Delaware limited partnership
 
By:  Taubman Centers, Inc.
Its:  Managing General Partner
 
By:  /s/ Lisa Payne   
Lisa Payne
 
Its:  Vice Chairman, Chief Financial Officer,
    and Director (Principal Financial Officer)




